986 F.2d 503
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of AMERICA, Appellee,v.John Roland FLYNN, Appellant.
No. 92-3296.
United States Court of Appeals,Eighth Circuit.
Submitted:  February 19, 1993.Filed:  February 24, 1993.

Before FAGG, Circuit Judge, HEANEY, Senior Circuit Judge, and BEAM, Circuit Judge.
PER CURIAM.


1
John Roland Flynn appeals his conviction as a felon in possession of a firearm.  We affirm.


2
Flynn contends the district court committed error in refusing his motions for a continuance to contact a corroborating witness and for a judgment of acquittal.  Discussion of the issues presented by this appeal will serve no useful purpose.  The district court's rulings are clearly correct.  Flynn's conviction is affirmed.  See 8th Cir.  R. 47B.


3
A true copy.

Attest:

4
CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.